LOOHREN, District Judge.
I shall have to pass upon this question at the present time, as, owing to pressure of business, I am unable to take the case under consideration. My impression is that the patent of 1896 is not valid, and that, in view of the state of the art at that time, it contains no feature that was novel. It appears that, before that time, conveyors had been made to correspond in shape with the article of wood to be printed, so as to move it directly forward in the movable frame. They generally printed parts of boxes, which were rectangular pieces of wood, using a hopper which was square in shape,; and the use of the square hopper showed that it was obviously necessary to have something which would keep these pieces of wood in proper place to be taken by the conveyor under the printing press. The changes in the conveyors previously used show that it was understood to be necessary that they should be so fashioned as to convey the articles to be printed without moving to one side or the other under the roller that was to do the printing. It *343would be obvious to anybody wbo was engaged in that business that it would be necessary to carry the boards forward directly under the portion of (he roller that was to make the impression upon them. Ho, I think, as long as a hopper was necessary there, and was used to insure the placing of those barrel heads under the right portion of the roller, the use of a circular form of hopper would occur to any one as the kind necessary to be used for that purpose.
With reference to the sixth specification of the patent of 1887, I think it is obvious that there is no infringement of that. That is for a feed roller between two cylinders for the purpose set forth, which was to carry, or assist in carrying forward, from one cylinder to the other, the wood to be printed, as this endless conveyor was used in the machine. Although it did at the same time perform the service that is performed by the defendant’s roller, still that is not what it was made for, nor (lie purpose set forth. The defendant’s roller does not operate as a feed roller. It is simply an idle roller, and does not press particularly upon the wood to be moved, as it rests in the slots, although it may, and practically does, serve to keep the wood from moving from one side to the other.
The most serious question is with reference to the first, second, and third specifications of complainants’ patent, which are really one, as far as they need be considered in this case, and is as to whether there is in the defendant’s machine an infringement of these specifications Of (lie patent owned by the complainants. It seems that, before that patent, printing in two colors was done, as shown by the Hinds machine, but by virtually separate machines; and this machine in question purposes to print boards in two colors at one operation, with one machine, by a combination of two type cylinders, each for a different color,- — both cylinders and their inking devices being mounted in the same yielding frame. The cylinders in these machines of complainants and defendant are substantially alike, but the claim on the part of the defendant is that its cylinders are not mounted on the same yielding frame, and therefore do not come within (he specification. Although the complainants’ machine has the yielding- portion in the upper part, containing the type cylinders and the inking devices, while the defendant’s machine has it in the lower portion, containing the other cylinders, it seems to be admitted that, if that lower portion of the defendant’s machine was so bound together that the yielding would be ihe same in both cylinders at once, there would be an infringement. Under the authority and the rules cited in the Reece Buttonhole Mach. Co. v. Globe Buttonhole Mach. Co., 10 C. C. A. 194, 61 Fed. 958, as it is called, it does not occur to me that the fact that those cylinders are made to yield, not rigidly together, but one at a lime, or only partially together, as they may be pressed upon by that portion of the wood that is moving forward, necessarily makes any special difference, as long as the cylinders are mounted in a frame, and there is a yielding, which, if not the same, is at least an equivalent, practically and mechanically, of that part of the complainants’ pat ent. I am inclined to think that there is an infringement of the complainants’ patent in that respect, and for that reason, and to that extent, I think complainants are entitled to judgment.